Citation Nr: 0410862	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  04-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1945 to July 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in Fargo, 
North Dakota.  

In April 2004, a Deputy Vice Chairman of the Board granted a 
motion of the veteran's representative to advance the appeal on 
the Board's docket, and the Board will herewith address the 
veteran's appeal.  


FINDING OF FACT

Prior and revised versions of Diagnostic Code 6260 authorize a 
single 10 percent rating for tinnitus regardless of whether it is 
perceived in one ear, both ears, or in the head and preclude the 
assignment of separate ratings for bilateral tinnitus.  


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.25, 4.87, 
Diagnostic Code 6260 (2002); 38 C.F.R. §§ 4.1, 4.10, 4.25, 4.87, 
Diagnostic Code 6260 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence shows that the veteran suffers from bilateral 
tinnitus, which has been found to be related to his military 
service.  In a July 2002 rating decision the RO granted service 
connection for tinnitus, and assigned a 10 percent rating for the 
disorder pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  At a 
VA audiology examination in July 2002, the veteran reported that 
his tinnitus is constant and bilateral, and his representative 
argues that a separate 10 percent rating should be assigned for 
tinnitus in each ear.  

In a March 2004 statement, the veteran's representative made the 
following arguments:  (1) that allowance of separate ratings for 
tinnitus is centered on the application of the provision of 38 
C.F.R. § 4.25(b), and that this issue was not addressed by the 
agency of original jurisdiction; (2) that since the veteran's 
claim was filed prior to the promulgation of a new regulation 
change to the rating schedule that added note 2 to Diagnostic Code 
6260, the regulation in force at the time of filing is properly 
applicable to the veteran's claim; (3) that discussion of the VA 
General Counsel's opinion VAOPGCPREC 7-2003, Application of 
Veterans Claims Assistance Act of 2000 to Claims Pending on Date 
of Enactment (November 19, 2003), is warranted, as applying the 
newly promulgated regulation to the veteran's claim would produce 
a retroactive effect that would burden the veteran's rights; (4) 
that VAOPGCPREC 7-03 renders moot the General Counsel's opinion 
VAOPGCPREC 2-2003, Request for Opinion - Application of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Tinnitus Recurrent (May 22, 2003); 
and (5) that the determination of whether the veteran's tinnitus 
is generated in his ears or his head is a determination which must 
be made by a medical expert after personal examination of the 
veteran.  

VA has a duty to assist the veteran in the development of facts 
pertinent to his claims.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.

The Board notes that the issue of whether the veteran is entitled 
to separate ratings for tinnitus turns on an interpretation of the 
relevant regulation.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, is dispositive of the matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).  Further, in a recent precedent 
opinion the VA General Counsel held that under 38 U.S.C. § 
5103(a), VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim for separate 
disability ratings for each ear for bilateral service-connected 
tinnitus because there is no information or evidence that could 
substantiate the claim, as entitlement to separate ratings is 
barred by current Diagnostic Code 6260 and by the previous 
versions of Diagnostic Code 6260 as interpreted by a precedent 
opinion of the General Counsel that is binding on all Department 
officials and employees.  VAOPGCPREC 2-04.  

Although the veteran's representative has argued that a medical 
examination and medical opinion are required to determine whether 
the veteran's bilateral tinnitus is located distinctly in each ear 
as claimed, a remand for such is not required because the issue of 
whether the veteran is entitled to separate ratings for tinnitus 
depends on an interpretation of the relevant regulation, not on 
the etiology of the veteran's bilateral tinnitus.  The Board does 
not consider a medical examination necessary, and VA is not 
required to provide one.  See 38 U.S.C.A. § 5103(d) (examination 
and opinion required if necessary to make a decision on the 
claim).  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The diagnostic codes that address the ear and other sense 
organs were amended, effective June 10, 1999, and were again 
amended effective June 13, 2003.  The July 2002 rating decision 
granted service connection for tinnitus, and the M&ROC assigned a 
10 percent evaluation from April 2002.  This 10 percent evaluation 
is the highest possible evaluation for tinnitus under all versions 
of Diagnostic Code 6260, including the most recent version.  The 
veteran filed his current claim in February 2003.  

Under the rating criteria in effect from June 10, 1999, to June 
12, 2003, Diagnostic Code 6260 provided that if the tinnitus was 
shown to be recurrent, a maximum 10 percent evaluation was 
warranted.  It was followed by a note stating that a separate 
evaluation for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of those 
diagnostic codes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  Under the criteria in effect from June 13, 2003, 
recurrent tinnitus warrants a 10 percent evaluation.  Note (1) 
following Diagnostic Code 6260 states that a separate evaluation 
for tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) provides that only a single evaluation for 
recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  Note (3) states 
that objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) is not to be evaluated under Diagnostic Code 6260 but 
is to be evaluated as part of any underlying condition causing it.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  

In a May 2003 opinion, the VA General Counsel held that Diagnostic 
Code 6260, as in effect prior to June 10, 1999, and as amended as 
of that date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  The General Counsel held 
that separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  VAOPGCPREC 
2-03.  In his opinion, the General Counsel stated that this rule 
is for applications arising both before and after the 1999 
amendment.  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the Federal 
Circuit.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In VAOPGCPREC 7-03, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most favorable 
to the claimant will govern unless the statute or regulation 
clearly specifies otherwise.  The General Counsel held that the 
rule adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The General 
Counsel indicated that pursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA must 
first determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or regulation 
is silent, VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA ordinarily 
must apply the new provision.  VAOPGCPREC 7-03.

In accordance with VAOPGCPREC 7-03, the Board has reviewed the 
revised rating criteria for evaluation of tinnitus.  The revised 
rating criteria would not produce retroactive effects since the 
revised provisions affect only entitlement to prospective 
benefits.  Further, the regulatory changes to the rating schedule 
involved no substantive change and did no more than incorporate a 
standard practice of VA to award a single evaluation to tinnitus, 
even if bilateral.  The Board finds that since the revised rating 
criteria does not produce retroactive effects, VA must apply the 
new provisions of Diagnostic Code 6260 from the effective date of 
June 13, 2003.  The Board notes that it is clear in the new 
provisions of Diagnostic Code 6260 that such provisions are 
effective from June 13, 2003.  The Board also notes that 
VAOPGCPREC 2-03 specifically indicates that it is for application 
in cases arising both before and after the 1999 amendment to the 
rating criteria for tinnitus.  

38 C.F.R. § 4.25(b) provides that "[e]xcept as otherwise provided 
in this schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any."  38 C.F.R. § 4.25(b).  The 
veteran's representative has argued that 38 C.F.R. § 4.25 is 
applicable to the veteran's claim for separate ratings for each 
ear and argues that Diagnostic Code 6260 as it existed prior to 
the amendment that became effective June 13, 2003, is the proper 
rating criterion.  Upon consideration of 38 C.F.R. § 4.25(b), 
however, the Board finds that tinnitus cannot be considered two 
separate disabilities merely because it is perceived to affect two 
ears.  In this regard, the Board observes that the VA General 
Counsel made this determination in VAOPGCPREC 2-03.  That General 
Counsel opinion makes clear that the disease entity of "tinnitus" 
has but one symptom, namely the perception of sound in the brain 
without acoustic stimulus.  As tinnitus does not produce separate 
and distinct symptoms, the assignment of separate ratings for the 
right and left ear is not appropriate.  The governing rule is that 
only a single 10 percent disability rating is authorized for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral, bilateral or in the head.  VAOPGCPREC 2-03.  Hence, a 
separate 10 percent rating for each ear is not warranted.  

In summary, VA's Rating Schedule contemplates that whether one or 
both ears are involved, tinnitus is but a single disability and 
that separate ratings for each ear are not permitted.  See 
VAOPGCPREC 2-03.  The Board is bound by precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
19.5; Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  
Accordingly, as the law and not the evidence is dispositive, the 
veteran's claim of entitlement to separate 10 percent ratings for 
bilateral tinnitus must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



